Herlihy, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board which sustained an initial determination of the respondent disqualifying the claimant from receiving benefits because she was unavailable for employment. There is substantial evidence to support the finding of the board that the claimant did not make an active, diligent and sincere search for employment. “ Whether a claimant’s efforts to secure employment are sufficiently diligent to satisfy the statutory requirement of availability is a question of fact to be determined by the board and its determination, if rendered upon substantial evidence must be sustained.” (Matter of Knobloch [Catherwood], 28 A D 2d 765, 766.) Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Herlihy, J.